The conviction is for misdemeanor theft; punishment fixed at confinement in the county jail for a period of six months.
The case seems to have been tried in the Corporation Court of the City of Texarkana, Texas. The transcript appears to have been delivered by the clerk of the court to the attorney for the appellant and forwarded by him to this court. The law requires that it be sent by the clerk of the court in which the case was tried. See Art. 931, C. C. P.; Dyer v. State,44 Tex. Crim. 78.
It is observed that the transcript is further defective in that it it not bound with the seal of the court in which the cause was tried. as required by law. See Pittman v. State, #8821, not yet reported.
The appeal is dismissed.
Dismissed. *Page 64